FILED
                            NOT FOR PUBLICATION                             SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10223

               Plaintiff - Appellee,             D.C. No. 4:07-cr-01349-CKJ

  v.
                                                 MEMORANDUM *
JORGE CABRERA-URTUSUASTEGUI,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Jorge Cabrera-Urtusuastegui appeals from the 90-month sentence imposed

following his guilty-plea conviction for conspiracy to possess with intent to

distribute approximately 119.5 kilograms of cocaine, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(A)(ii)(II) and 846. Pursuant to Anders v. California,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Cabrera-Urtusuastegui’s counsel has filed a brief stating

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                          2                                    09-10223